DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Final Office Action
This Final Office Action replies to Applicants’ “RESPONSE TO NON-FINAL OFFICE ACTION OF FEBRUARY 3, 2022” filed May 17, 2022 (“Amendment”) responsive to the Non-Final Office Action of February 3, 2022 (“NFOA”). 
                                                               Examiner Interview Summary
An Applicant-Initiated Examiner Interview was held on May 9, 2022. No agreement was reached with respect to the claims or any other issue. To see a summary of what was discussed at that time, please refer to the Examiner Interview Summary form dated May 13, 2022.  
               Status of Claims   
In the Amendment, claims 5, 26 & 31 have been currently amended, claims 1-4, 11-12 & 14-20 have been previously cancelled, and claims 6-10, 21-25, 27-30 & 32-33 have been previously presented. Accordingly, claims 5-10, 13 & 21-33 are pending and have been examined. The rejections to the claims and responses to the arguments made in the Amendment are set forth below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-10, 13 & 21-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to a method (claim 5), a system (claim 26) and a non-transitory computer-readable medium (claim 31), all of which fall into at least one of the statutory categories of inventions.
Step 2A, Prong One: The Examiner has identified independent “method” claim 5 as the claim that represents the claimed invention for analysis and is similar to independent “system” claim 26 and independent “non-transitory computer-readable medium” claim 31. The claims recite a method for predicting successful transaction risk analysis exemptions to strong authentication requirements (see, e.g., Apps.’ Spec., para. [0008]), which is considered a judicial exception because it falls under the category of certain methods of organizing human activity, such as: “selecting…a first payment transaction associated with a first user to be in a predetermined sample volume of payment transactions for training a machine learning model to predict successful exemptions from an authentication requirement; submitting…the first payment transaction for processing by a particular payment issuer, the first payment transaction being transmitted in a payment transaction processing request data structure comprising a byte field that includes a plurality of subfields, a respective one of the subfields comprising a defined tag, length, and value, the first payment transaction being submitted with a request for an exemption from the authentication requirement in response to the first payment transaction being selected to be in the predetermined sample volume, the request for the exemption being indicated as a particular tag, a particular length, and a particular value in a particular one of the subfields of the payment transaction processing request data structure; determining…whether the first payment transaction was successfully processed, wherein a denial of the request for the exemption causes a delay in processing the first payment transaction or a denial of the first payment transaction; training…the machine learning model for predicting the successful exemptions from the authentication requirement for the particular payment issuer based at least in part on whether the first payment transaction was successfully processed, at least one characteristic of the first payment transaction, and at least one characteristic of the first user; and submitting…a second payment transaction associated with a second user for processing with the particular payment issuer, the second payment transaction being submitted using the payment transaction processing request data structure including the particular tag, the particular length, and the particular value that indicates the request for the exemption or excluding the particular tag value, based at least in part on a likelihood of success for the exemption predicted by the machine learning model compared to a predicted maximum threshold that is generated by the machine learning model as a predicted version of an undocumented maximum value enforced by the particular payment issuer, with at least one characteristic of the second payment transaction and at least one characteristic of the second user being inputs to the machine learning model, the machine learning model determining the likelihood of success for the exemption based at least in part on whether the first payment transaction was successfully processed, the at least one characteristic of the first payment transaction as compared to at least one characteristic of the second payment transaction, and the at least one characteristic of the first user as compared to the at least one characteristic of the second user”, which also are commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of a human being training a machine learning model to predict successful exemptions from an authentication requirement based on data involving a first payment transaction and determining whether to include a request for those exemptions from the authentication requirement for a second payment transaction. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claims 5, 26 & 31 recite an abstract idea. This judicial exception of certain methods of organizing human activity is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Step 2A, Prong Two: This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), and (3) generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). In particular, the claims only recite the additional elements of one or more computing devices to perform all the steps, with the “machine learning model” being merely abstract data/information, software code or executable instructions. A plain reading of FIGS. 1 & 5 as well as their associated descriptions in paragraphs [0014]-[0031] & [0074]-[0087] of Applicants’ Specification reveals that the above listed components can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps.’ Spec., para. [0080] (“Although the risk management service 119, the electronic commerce system 117, the authentication service 115, the payment handling service 121, and other various systems described herein may be embodied in software or code executed by general purpose hardware as discussed above, as an alternative the same may also be embodied in dedicated hardware or a combination of software/general purpose hardware and dedicated hardware. If embodied in dedicated hardware, each can be implemented as a circuit or state machine that employs any one of or a combination of a number of technologies. These technologies may include, but are not limited to, discrete logic circuits having logic gates for implementing various logic functions upon an application of one or more data signals, application specific integrated circuits (ASICs) having appropriate logic gates, field-programmable gate arrays (FPGAs), or other components, etc. Such technologies are generally well known by those skilled in the art and, consequently, are not described in detail herein.”). Thus, in the claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
In addition to the one or more computing devices of independent claim 5, independent claims 26 & 31 also have the generic computing components of: a system (claim 26), at least one computing device (claims 26 & 31), and a non-transitory computer-readable medium (claim 31).
Step 2B: Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the one or more computing devices (claim 5), the system (claim 26), the at least one computing device (claims 26 & 31), and the non-transitory computer-readable medium (claim 31) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Thus, the additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 5 is not patent eligible, nor are independent claims 26 & 31 based on similar reasoning and rationale.
Dependent claims 6-10, 13, 21-25 & 32-33, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 6 & 27, the limitations of “The method of claim 5, further comprising in response to determining that the first payment transaction was not successfully processed, submitting, via the one or more computing devices, the first payment transaction for processing by the particular payment issuer without the request for the exemption from the authentication requirement” (claim 6) and “The system of claim 26, wherein the instructions further cause the at least one computing device to at least, in response to determining that the first payment transaction was not successfully processed, submit the first payment transaction for processing by the particular payment issuer without the request for the exemption from the authentication requirement” (claim 27), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further step(s) performed (e.g., in response to determining, submitting/submit steps) in a method for predicting successful transaction risk analysis exemptions to strong authentication requirements.
In claims 7 & 28, the limitations of “The method of claim 5, further comprising: identifying, via the one or more computing devices, the particular payment issuer by determining that a payment instrument number used in the first payment transaction is within a range of payment instrument numbers associated with the particular payment issuer; and determining, via the one or more computing devices, that the particular payment issuer does not support the exemption from the authentication requirement based at least in part on determining that the first payment transaction was not successfully processed” (claim 7) and “The system of claim 26, wherein the instructions further cause the at least one computing device to at least: identify the particular payment issuer by determining that a payment instrument number used in the first payment transaction is within a range of payment instrument numbers associated with the particular payment issuer; and determine that the particular payment issuer does not support the exemption from the authentication requirement based at least in part on determining that the first payment transaction was not successfully processed” (claim 28), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., identifying/identify and determining/determine steps) in a method for predicting successful transaction risk analysis exemptions to strong authentication requirements.
In claims 8 & 29, the limitations of “The method of claim 5, further comprising determining, via the one or more computing devices, that a value of the first payment transaction is at or below a maximum value threshold for the exemption from the authentication requirement before submitting the first payment transaction with the request for the exemption from the authentication requirement” (claim 8) and “The system of claim 26, wherein the instructions further cause the at least one computing device to at least determine that a value of the first payment transaction is at or below a maximum value threshold for the exemption from the authentication requirement before submitting the first payment transaction with the request for the exemption from the authentication requirement” (claim 29), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further step(s) performed (e.g., determining/determine steps) in a method for predicting successful transaction risk analysis exemptions to strong authentication requirements.
In claims 9 & 32, the limitations of “The method of claim 5, further comprising determining, via the one or more computing devices, based at least in part on a risk analysis performed on the first payment transaction, that a risk score for the first payment transaction meets a risk threshold before submitting the first payment transaction with the request for the exemption from the authentication requirement” (claim 9) and “The non-transitory computer-readable medium of claim 31, further comprising additional instructions that when executed cause the at least one computing device to at least determine, based at least in part on a risk analysis performed on the first payment transaction, that a risk score for the first payment transaction meets a risk threshold before submitting the first payment transaction with the request for the exemption from the authentication requirement” (claim 32), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further step(s) performed (e.g., determining/determine steps) in a method for predicting successful transaction risk analysis exemptions to strong authentication requirements.
In claim 10, the limitations of “The method of claim 5, further comprising authenticating, via the one or more computing devices, the first user by a merchant-specific authentication process before submitting the first payment transaction with the request for the exemption from the authentication requirement”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further step(s) performed (e.g., an authenticating step) in a method for predicting successful transaction risk analysis exemptions to strong authentication requirements.
In claims 13 & 33, the limitations of “The method of claim 5, wherein the authentication requirement comprises at least one authentication challenge performed by the particular payment issuer” (claim 13) and “The non-transitory computer-readable medium of claim 31, wherein the authentication requirement comprises at least one authentication challenge performed by the particular payment issuer” (claim 33), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the authentication requirement in a method for predicting successful transaction risk analysis exemptions to strong authentication requirements.
In claim 21, the limitations of “The method of claim 5, wherein the machine learning model is specific to the particular payment issuer”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the machine learning model in a method for predicting successful transaction risk analysis exemptions to strong authentication requirements.
In claim 22, the limitations of “The method of claim 8, further comprising determining, via the one or more computing devices, the maximum value threshold based at least in part on a fraud rate associated with the particular payment issuer”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further step(s) performed (e.g., a determining step) in a method for predicting successful transaction risk analysis exemptions to strong authentication requirements.
In claim 23, the limitations of “The method of claim 5, further comprising updating, via the one or more computing devices, the machine learning model based at least in part on a result of the second payment transaction when the second payment transaction is submitted with the request for the exemption”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further step(s) performed (e.g., an updating step) in a method for predicting successful transaction risk analysis exemptions to strong authentication requirements.
In claim 24, the limitations of “The method of claim 5, wherein the exemption is a Transaction Risk Analysis exception in which a payee entity assumes responsibility for a liability associated with the second payment transaction in response to the exemption from the authentication requirement, and the authentication requirement is a Strong Customer Authentication requirement in which the particular card issuer requires that a user respond to at least one authentication challenge by the particular card issuer”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the exemption and the authentication requirement in a method for predicting successful transaction risk analysis exemptions to strong authentication requirements.
In claim 25, the limitations of “The method of claim 5, further comprising refraining from generating, via the one or more computing devices, a redirection to a uniform resource locator (URL) associated with the authentication requirement in response to submitting the second payment transaction for processing with the request for the exemption”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further step(s) performed (e.g., a refraining step) in a method for predicting successful transaction risk analysis exemptions to strong authentication requirements.
Therefore, the dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  In addition, the dependent claims do not include additional elements that integrate into a practical application or are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 5-10, 13 & 21-33 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-10, 13, 21-23 & 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al., U.S. Pat. 10,755,281 B1 (“Yip”) in view of Elliot et al., WO 0031933 A1 (“Elliot”) and further in view of Isola et al., U.S. Pat. Pub. 2019/0036879 A1 (“Isola”).
As to claim 5, Yip discloses: a “method, comprising:” (see, e.g., Yip, Abstract (“This disclosure describes, in part, techniques for validating a payment transaction between a customer and a merchant via challenge questions…the method includes:”)
“selecting, via one or more computing devices, a first payment transaction associated with a first user to be in a predetermined sample volume of payment transactions for training a machine learning model to predict successful exemptions from an authentication requirement.” See, e.g., Yip, FIG. 1 (processors 120) FIG. 2 (processors 202); FIG. 11 (processor 1104) (all one or more computing devices); Col. 18:47-Col. 19:4 (“In the example of FIG. 1, the payment service 108 may further analyze and update payment transaction requests 148 and items being purchased by the customer, for example, for the purpose of assessing risk associated with the payment transaction [selecting a first payment transaction associated with a first user], and accordingly implement a method of authentication described herein. In one implementation, the payment service 108 (also referred to as PSS 108 herein) detects a level of risk based on a first predictive model that has been previously generated using machine learning techniques based on historical training data (not shown). The historical training data may comprise different types of information about merchants and about customers who have purchased from the merchants. For example, the historical training data may include transaction data corresponding to multiple historical transactions conducted by multiple merchants with multiple customers using the transaction service 108 and/or other services. Transaction data may include details regarding individual transactions and transaction requests, including items purchased, amounts, times and dates, merchant and customer identities, locations of transactions, delivery destinations for purchases, and various other aspects of individual transactions. In addition, for each historical transaction the historical training data may indicate whether the transaction was ultimately determined to be a fraudulent transaction [clearly a predetermined sample volume of payment transactions for training a machine learning model to predict successful exemptions from an authentication requirement].”).
“submitting, via the one or more computing devices, the first payment transaction for processing by a particular payment issuer, the first payment transaction being transmitted in a payment transaction processing request data structure…the first payment transaction being submitted with a request…in response to the first payment transaction being selected to be in the predetermined sample volume, the request…being indicated as a particular tag value in a payment transaction processing request data structure”. See, e.g., Yip, Col. 3:36-39 (mentioning “catalog data structures” and “inventory data structures” so there can be a payment transaction processing request data structure); Col. 25:55-Col.26:9 (also describing data structures); Col. 36:42-47 (describing instructions as including data structures such as a payment transaction processing request data structure); FIG. 3 (304); Col. 27:40-42 (“As shown, the first user interface 304 includes input options 306 for inputting information describing distinct queries [e.g. requests] or answers to queries based on items/services being acquired by a first customer during a first transaction.”); Col. 28:55-66 (discussing “first transaction”); Col. 18:17, 33, 48 & 64 (“transaction requests”); FIG. 8 (802); Col. 37:12, 15 (“request for payment transaction”); FIG. 1 (144); Col. 15:51-53 (describing “issuer 144”); Col. 18:47-Col. 19:4 (for in response to the first payment transaction being selected to be in the predetermined sample volume); Col. 8:2-11 (“Technology is disclosed for simplifying a transfer of cash (i.e., money) between a sender and a recipient by use of a tagging mechanism ("the cash tag technology"). As used here, the term "tagging" refers to a marking of an alphanumeric character (or a string of alphanumeric characters) to identify it (i.e., the character or string) for treatment in a specified way. The term "alphanumeric character" as used here refers 10 to a symbol that can be a number (i.e., numeric), a letter (i.e., alphabetic), or a combination thereof [the request being indicated as a particular tag value]”); Col. 3:37-38, Col. 24:4, 67; Col. 26:55-56, Col. 36:64 (catalog and inventory data structures and other data structures) (any being a payment transaction processing request data structure). 
“determining, via the one or more computing devices, whether the first payment transaction was successfully processed, wherein a denial of the request…causes a delay in processing the first payment transaction or a denial of the first payment transaction; and”. See, e.g., Yip, FIG. 8B (822); Col. 40:25-29 (“At step 818, the payment service validates the response provided by the customer to the correct answer. If the determination yields that the response is correct, the payment transaction is validated at step 822”); Col. 8:64-67 (“If the recipient device is in the wrong hands or the recipient is the wrong recipient, the payment service will deny the transaction”); Col. 20:59-64 (A merchant device 116…can…send an approval/denial accordingly.”); Col. 13:50-51 (“there may be some small but reasonable delay, such as a propagation delay, between the initial action and the reaction that is initiated by the initial action”).
“training, via the one or more computing devices, the machine learning model for predicting the successful exemptions from the authentication requirement for the particular payment issuer based at least in part on whether the first payment transaction was successfully processed, at least one characteristic of the first payment transaction, and at least one characteristic of the first user”. See, e.g., Yip, Col. 18:52-56 (“In one implementation, the payment service 108 (also referred to as PSS 108 herein) detects a level of risk based on a first predictive model that has been previously generated using machine learning techniques based on historical training data (not shown).”); claims 1, 5 & 14 (describing limitations reciting machine learning predictive models based on training data). 
“submitting, via the one or more computing devices, a second payment transaction associated with a second user for processing with the particular payment issuer, the second payment transaction being submitted using the payment transaction processing request data structure including the particular tag…based at least in part on a likelihood of success for the exemption predicted by the machine learning model, with at least one characteristic of the second payment transaction and at least one characteristic of the second user being inputs to the machine learning model compared to a predicted maximum threshold that is generated by the machine learning model as a predicted version of an undocumented maximum value enforced by the particular payment issuer, the machine learning model determining the likelihood of success for the exemption based at least in part on whether the first payment transaction was successfully processed, the at least one characteristic of the first payment transaction as compared to at least one characteristic of the second payment transaction, and the at least one characteristic of the first user as compared to the at least one characteristic of the second user.” See, e.g., Yip, Col. 39:18-29 (“In some instances, the merchant device 116 may receive the input based on a second customer acquiring item(s) and/or service(s) from the merchant [same particular payment issuer] during a second transaction. For instance, after receiving the input describing the one or more first items or services, the merchant device 116 may attempt to authorize a payment instrument of the customer for a cost of the one or more first items or services [successful first payment transaction]. After authorizing the payment instrument [same particular payment issuer and whether the first payment transaction was successfully processed], the merchant device 116 may receive the input for operating in the second mode of operation based on item(s) and/or service(s) being acquired by a second customer during a subsequent transaction.”); Col. 18:52-56, claims 1, 5 & 14 (disclosures involving the machine learning model predicting likelihood of success for the exemption, and inputs to the machine learning model). For “predicted maximum threshold” limitation, see, e.g., the Abstract, and Col. 2:48-50; Col. 3:15-16; Col. 3:29-61; Col. 19:58-59; Col. 20:32-54; Col. 28:20-27; Col. 41:47-60; Col. 44:53-55; Col. 46:63-67; Col. 47:43-Col.48:34; claims 1, 3, 5, 10, 14, 17 & 19 (thresholds).
However, Yip does not specifically or expressly disclose “the first payment transaction being transmitted in a payment transaction processing request data structure comprising a byte field that includes a plurality of subfields, a respective one of the subfields comprising a defined tag, length, and value”, the first payment transaction being submitted with “a request for an exemption from an authentication requirement” and all limitations involving this “request for the exemption”, the “request for the exemption being indicated as a particular tag, a particular length, and a particular value in a particular one of the subfields of the payment transaction processing request data structure” and “submitting, via the one or more computing devices, a second payment transaction associated with a second user for processing with the particular payment issuer, the second payment transaction being submitted using the payment transaction processing request data structure including the particular tag, the particular length, and the particular value that indicates the request for the exemption or excluding the particular tag value” as recited by claim 5.
Elliot partially cures this deficiency because Elliot discloses “the first payment transaction being transmitted in a payment transaction processing request data structure comprising a byte field that includes a plurality of subfields, a respective one of the subfields comprising a defined tag, length, and value” and the “request for the exemption [or data structure, to be disclosed later on by Isola] being indicated as a particular tag, a particular length, and a particular value in a particular one of the subfields of the payment transaction processing request data structure” and “submitting, via the one or more computing devices, a second payment transaction associated with a second user for processing with the particular payment issuer, the second payment transaction being submitted using the payment transaction processing request data structure including the particular tag, the particular length, and the particular value that indicates the request for the exemption or excluding the particular tag value”. See, e.g., Elliot, page 238, lines 19-26 (“The transaction ID [payment transaction processing request data structure] is assigned by the originator of a transaction. The transaction ID must remain the same for all messages exchanged within a transaction. The transaction ID is a 12-byte value with the following tag, length, value format: the first 4 bytes can contain a data field tag; the next two bytes can include the data field length; the next byte can contain flags; the next byte is reserved; the next 4 bytes can contain an originator ID; the following 4 bytes can contain originator ID; and in the last 4 bytes there can exist in the first bit the originator, and in the remaining bytes the transaction correlator 31 bits.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Yip’s and Elliot’s above disclosures to teach, suggest and disclose most of the limitations of claim 5. This motivation to combine Yip with Elliot would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation (e.g., using a payment transaction processing request data structure with byte subfields including a tag, length, and value format) to yield predictable results and obtain a reasonable expectation of success. See MPEP 2143. The combination of Yip with Elliot is also particularly advantageous because it combines methods and systems “for validating a payment transaction between a customer and a merchant” (Yip, Abstract) with methods and systems of using transaction ID structures with a “tag, length, value format” (Elliot, page 238, lines 21-22) to ultimately teach, suggest and disclose most of the limitations of claim 5.
Nonetheless, Yip in view of Elliot still does not specifically or expressly disclose the first payment transaction being submitted with “a request for an exemption from an authentication requirement” and all limitations involving this “request for the exemption” of claim 5.
Isola cures this deficiency. See, e.g., Isola, para. [0125] (“In one embodiment, the threat management server 112 receives an exemption request requesting an authentication exemption for a port. The threat management server 112 adds the port to the port exemption log 220 in response to receiving the exemption request for the port. The threat management server 112 sends an exemption command identifying the port to the switch 104. The exemption command triggers the switch 104 to bypass authentication for the port.”); claims 7, 14 & 20 (same).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Yip’s, Elliot’s and Isola’s above disclosures to teach, suggest and disclose all of the limitations of claim 5. This motivation to combine Yip and Elliot with Isola would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation (e.g., using requests for exemptions from authentication) to yield predictable results and obtain a reasonable expectation of success. See MPEP 2143. The combination of Yip and Elliot with Isola is also particularly advantageous because it combines the above-disclosed methods and systems with methods and systems using exemption requests “requesting…authentication exemption[s]” (Isola, para. [0125]) to ultimately teach, suggest and disclose all the limitations of claim 5.
As to claim 26, for the same reasons as set forth above, Yip in view of Elliot and further in view of Isola discloses a “system, comprising: at least one computing device; and instructions that cause the at least one computing device to at least: select a first payment transaction associated with a first user to be in a predetermined sample volume of payment transactions for training a machine learning model to predict successful exemptions from an authentication requirement; submit the first payment transaction for processing by a particular payment issuer, the first payment transaction being transmitted in a payment transaction processing request data structure comprising a byte field that includes a plurality of subfields, a respective one of the subfields comprising a defined tag, length, and value, the first payment transaction being submitted with a request for an exemption from the authentication requirement in response to the first payment transaction being selected to be in the predetermined sample volume, the request for the exemption being indicated as a particular tag, a particular length, and a particular value in a particular one of the subfields of the payment transaction processing request data structure; determine whether the first payment transaction was successfully processed, wherein a denial of the request for the exemption causes a delay in processing the first payment transaction or a denial of the first payment transaction; train the machine learning model for predicting the successful exemptions from the authentication requirement for the particular payment issuer based at least in part on whether the first payment transaction was successfully processed, at least one characteristic of the first payment transaction, and at least one characteristic of the first user; and submit a second payment transaction associated with a second user for processing with the particular payment issuer, the second payment transaction being submitted using the payment transaction processing request data structure including the particular tag, the particular length, and the particular value that indicates the request for the exemption or excluding the particular tag value, based at least in part on a likelihood of success for the exemption predicted by the machine learning model, with at least one characteristic of the second payment transaction and at least one characteristic of the second user being inputs to the machine learning model, the machine learning model determining the likelihood of success for the exemption based at least in part on whether the first payment transaction was successfully processed, the at least one characteristic of the first payment transaction as compared to at least one characteristic of the second payment transaction, and the at least one characteristic of the first user as compared to the at least one characteristic of the second user.”
As to claim 31, also for the same reasons as set forth above, Yip in view of Elliot and further in view of Isola discloses a “non-transitory computer-readable medium storing instructions that when executed cause at least one computing device to at least: select a first payment transaction associated with a first user to be in a predetermined sample volume of payment transactions for training a machine learning model to predict successful exemptions from an authentication requirement; submit the first payment transaction for processing by a particular payment issuer, the first payment transaction being submitted with a request for an exemption from the authentication requirement in response to the first payment transaction being selected to be in the predetermined sample volume, the request for the exemption being indicated as a particular tag value in a payment transaction processing request data structure; determine whether the first payment transaction was successfully processed, wherein a denial of the request for the exemption causes a delay in processing the first payment transaction or a denial of the first payment transaction; train the machine learning model for predicting the successful exemptions from the authentication requirement for the particular payment issuer based at least in part on whether the first payment transaction was successfully processed, at least one characteristic of the first payment transaction, and at least one characteristic of the first user; and submit a second payment transaction associated with a second user for processing with the particular payment issuer, the second payment transaction being submitted using the payment transaction processing request data structure including the particular tag, the particular length, and the particular value that indicates the request for the exemption or excluding the particular tag value, based at least in part on a likelihood of success for the exemption predicted by the machine learning model, with at least one characteristic of the second payment transaction and at least one characteristic of the second user being inputs to the machine learning model, the machine learning model determining the likelihood of success for the exemption based at least in part on whether the first payment transaction was successfully processed, the at least one characteristic of the first payment transaction as compared to at least one characteristic of the second payment transaction, and the at least one characteristic of the first user as compared to the at least one characteristic of the second user.”
As to claims 6 & 27, in addition to claims 5 & 26  (as shown above), Yip in view of Elliot and further in view of Isola discloses: the limitations of “The method of claim 5, further comprising in response to determining that the first payment transaction was not successfully processed, submitting, via the one or more computing devices, the first payment transaction for processing by the particular payment issuer without the request for the exemption from the authentication requirement” (claim 6) and “The system of claim 26, wherein the instructions further cause the at least one computing device to at least, in response to determining that the first payment transaction was not successfully processed, submit the first payment transaction for processing by the particular payment issuer without the request for the exemption from the authentication requirement” (claim 27). See, e.g., Yip, FIG. 8A-8B (820 – declining the payment transaction and the first payment transaction not successfully processed and 816 – authenticating without the request for being exempt from the authentication requirement; also 808, 810 & 812 in FIG. 8A and 921, 922, 924 & 926 in FIG. 9). 
As to claims 7 & 28, in addition to claims 5 & 26 (as shown above), Yip in view of Elliot and further in view of Isola discloses: “The method of claim 5, further comprising: identifying, via the one or more computing devices, the particular payment issuer by determining that a payment instrument number used in the first payment transaction is within a range of payment instrument numbers associated with the particular payment issuer; and determining, via the one or more computing devices, that the particular payment issuer does not support the exemption from the authentication requirement based at least in part on determining that the first payment transaction was not successfully processed” (claim 7) and “The system of claim 26, wherein the instructions further cause the at least one computing device to at least: identify the particular payment issuer by determining that a payment instrument number used in the first payment transaction is within a range of payment instrument numbers associated with the particular payment issuer; and determine that the particular payment issuer does not support the exemption from the authentication requirement based at least in part on determining that the first payment transaction was not successfully processed” (claim 28). See, e.g., Yip, Col. 48:41-47 (“To identify the recipient financial account, the PSS 108 can determine the financial account information that identifies that recipient financial account. The financial account information can include, for example, card number, expiration date, CVV,…routing number, etc. The recipient financial account can be associated with, for example, a debit payment card 1030.”).
As to claims 8 & 29, in addition to claims 5 & 26 (as shown above), Yip in view of Elliot and further in view of Isola discloses: “The method of claim 5, further comprising determining, via the one or more computing devices, that a value of the first payment transaction is at or below a maximum value threshold for the exemption from the authentication requirement before submitting the first payment transaction with the request for the exemption from the authentication requirement” (claim 8) and “The system of claim 26, wherein the instructions further cause the at least one computing device to at least determine that a value of the first payment transaction is at or below a maximum value threshold for the exemption from the authentication requirement before submitting the first payment transaction with the request for the exemption from the authentication requirement” (claim 29). See, e.g., Yip, Col. 3:14 (“Such challenge query(s) may be…the amount being sent exceeds a threshold amount”); Col. 46:66-Col. 47:1 (same disclosure); Col. 5:32-33 (threshold being quantity of items which can include total value). 
As to claims 9 & 32, in addition to dependent claim 5 (as shown above), Yip in view of Elliot and further in view of Isola discloses: “The method of claim 5, further comprising determining, via the one or more computing devices, based at least in part on a risk analysis performed on the first payment transaction, that a risk score for the first payment transaction meets a risk threshold before submitting the first payment transaction with the request for the exemption from the authentication requirement” (claim 9) and “The non-transitory computer-readable medium of claim 31, further comprising additional instructions that when executed cause the at least one computing device to at least determine, based at least in part on a risk analysis performed on the first payment transaction, that a risk score for the first payment transaction meets a risk threshold before submitting the first payment transaction with the request for the exemption from the authentication requirement” (claim 32). See, e.g., Yip, Abstract (“in response the level of risk being higher than a threshold”); Col. 2:46-50 (“In some embodiments, such challenge questions are presented when the risk level associated with the transactions exceeds a certain threshold and then the questions are approved (should the customer answer correctly) questions despite the initial risk assessment.”); Col. 19:58-59 (“if the transaction is determined to have a risk level higher than a threshold value”); Col. 28:24-27 (“If the risk is higher than a threshold level (for example, a dynamic or customized value set up for the merchant or customer, or a static value set for all merchants or customers)”); Col. 41:47-Col.48:47 (risk levels or risk scores compared to a threshold); Col. 46:66-Col. 47:2 (“For example, a request may be higher than a risk threshold if the amount being transferred is more than a predetermined amount. The sender may customize the threshold value or other risk trigger factors.”); claim 1 (discussing a “risk score” relative to a threshold or risk threshold: “determine that the risk score is above a threshold”); claim 3 (“based at least in part on the risk score exceeding the threshold”); claim 5 & claim 14 (“that the risk score is higher than a threshold”); claim 10, claim 17 & claim 19 (“wherein if the risk score is higher than the threshold”). 
As to claim 10, in addition to dependent claim 5 (as shown above), Yip in view of Elliot and further in view of Isola discloses: “The method of claim 5, further comprising authenticating, via at least one of the one or more computing devices, the first user by a merchant-specific authentication process before submitting the first payment transaction with the request for the exemption from the authentication requirement”. See, e.g., Yip, Col. 4:25-26 (“The payment service may provide various access points to a merchant so that the merchant can generate the challenge query(s).”); Col. 4:26-42 (examples).
As to claims 13 & 33, in addition to claims 5 & 31 (as shown above), Yip in view of Elliot and further in view of Isola discloses: “The method of claim 5, wherein the authentication requirement comprises at least one authentication challenge performed by the particular payment issuer” (claim 13) and “The non-transitory computer-readable medium of claim 31, wherein the authentication requirement comprises at least one authentication challenge performed by the particular payment issuer” (claim 33). See, e.g., Yip, Col. 2:15-19 (“Thus, in some embodiments, the payment processing service, the issuer, or any other non-merchant entity with information about the customer may pose challenge questions to the customer to authenticate the customer.”)
As to claim 21, in addition to claim 5 (as shown above), Yip in view of Elliot and further in view of Isola discloses: “The method of claim 5, wherein the machine learning model is specific to the particular payment issuer”. See, e.g., Yip, Col. 18:52-56 (“In one implementation, the payment service 108 (also referred to as PSS 108 herein) [particular payment issuer] detects a level of risk based on a first predictive model that has been previously generated using machine learning techniques based on historical training data [machine learning model specific to a particular payment issuer, or payment service 108 above]”).
As to claim 22, in addition to claim 8 (as shown above), Yip in view of Elliot and further in view of Isola discloses: “The method of claim 8, further comprising determining, via the one or more computing devices, the maximum value threshold based at least in part on a fraud rate associated with the particular payment issuer”. See, e.g., Yip, Abstract (“level of risk being higher than a threshold [hence, threshold is based on a fraud rate]”); Col. 2:48; Col. 18:58-59 (same); Col. 28:20-30 (“The payment service [particular payment issuer] may compute a level of risk associated with the transaction, for example, based on whether or not the customer has previously bought the item or visited that merchant/type of business [particular payment issuer] before, the time of transaction, or the size of the ticket. If the risk is higher than a threshold level (for example, a dynamic or customized value set up for the merchant or customer, or a static value set for all merchants or customers) [the maximum value threshold based at least in part on a fraud rate associated with the particular payment issuer].”).
As to claim 23, in addition to claim 5 (as shown above), Yip in view of Elliot and further in view of Isola discloses: “The method of claim 5, further comprising updating, via the one or more computing devices, the machine learning model based at least in part on a result of the second payment transaction when the second payment transaction is submitted with the request for the exemption”. See, e.g., Yip, Col. 18:52-56 (“the payment service 108 (also referred to as PSS 108 herein) detects a level of risk based on a first predictive model that has been previously generated using machine learning techniques based on historical training data [updating machine learning model based at least in part on a result of the second payment transaction, etc.]”).
As to claim 25, in addition to claim 5 (as shown above), Yip in view of Elliot and further in view of Isola discloses: “The method of claim 5, further comprising refraining from generating, via the one or more computing devices, a redirection to a uniform resource locator (URL) associated with the authentication requirement in response to submitting the second payment transaction for processing with the request for the exemption”. See, e.g., Yip, Col. 43:38-40 (“In some embodiments, the URL can be different from the payment proxy, yet still be canonicalized for ease of use in transferring money to the recipient 1002 via the landing page 1004.”); claims 1, 5 & 14 (refraining from validating the current payment transaction or generating a redirection URL); Col. 43:29-41; Col. 5):16-44 (redirection to a URL disclosed). 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yip et al., U.S. Pat. 10,755,281 B1 (“Yip”) in view of Elliot et al., WO 0031933 A1 (“Elliot”) further in view of Isola et al., U.S. Pat. Pub. 2019/0036879 A1 (“Isola”) and even further in view of Sarah Rutherford, FICO Blog, “PSD2 – Why is Transaction Risk Analysis Important for PSPs?”, Sept. 4, 2017, available at: https://www.fico.com/blogs/psd2-why-transaction-risk-analysis-important-psps (“Rutherford”) (Non Patent Literature (NPL)).
Although Yip in view of Elliot and further in view of Isola teaches, suggests and discloses all the limitations of claim 5 (as shown above), which claim 24 depends from, Yip in view of Elliot and further in view of Isola does not specifically or expressly disclose the limitations of claim 24 reciting: “The method of claim 5, wherein the exemption is a Transaction Risk Analysis exception in which a payee entity assumes responsibility for a liability associated with the second payment transaction in response to the exemption from the authentication requirement, and the authentication requirement is a Strong Customer Authentication requirement in which the particular card issuer requires that a user respond to at least one authentication challenge by the particular card issuer”.
However, Rutherford cures this deficiency because Rutherford discloses the above-recited limitations, specifically: “Worried about increasing levels of fraud, particularly in remote payments, the regulators have made fraud prevention a cornerstone of PSD2. The regulated use of Strong Customer Authentication (SCA) by payment service providers (PSPs) to secure payments is laid out in the Regulatory Technical Standards for PSD2. However, the use of SCA to secure every payment over €30 could cause problems for PSPs…PSPs will be allowed to manage this balance by securing payments using transaction risk analysis (TRA) – as long as they can keep their fraud rates low enough (see the transaction value table from the regulatory technical standard, below)…TRA is a method for identifying fraud by observing the behavior in the transaction by the counterparties involved (see our PSD2 Glossary definition). It is not a new method of fraud detection but PSD2 strengthens the use case for TRA, particularly when it can be deployed in real time. Why should PSPs secure payments using TRA? It will help them retain customers and attract new ones. TRA happens in real time but is invisible to the customer, therefore it does not add friction to the customer journey. To keep customers happy and retain them, PSPs must reduce friction to a minimum, and TRA can help them to do this. It could save them money. SCA requires authentication using a minimum of two factors, each of these must be from a different category: …Understanding when TRA can be used and also how transaction risk monitoring is needed for PSD2 is complex. For more information to help you build your strategy for using SCA and TRA, read our executive brief PSD2 and Transaction Risk Analysis: Why It’s Important to You. As SCA cannot be avoided completely, PSPs will need to have solutions to deliver these factors in place. However, pricing for these solutions is often based on usage – there may even be a per-check charge. Using TRA whenever possible could help drive down the cost of authenticating payments under PSD2.” 
Therefore, it would have been obvious to one of ordinary skill in the art to combine Yip’s, Elliot’s, Isola’s and Rutherford’s above disclosures to teach, suggest and disclose all of the limitations of claim 24. This motivation to combine Yip, Elliot and Isola with Rutherford would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation (e.g., TRA and SCA) to yield predictable results and obtain a reasonable expectation of success. See MPEP 2143. The combination of Yip, Elliot and Isola with Rutherford is also particularly advantageous because it combines the above-disclosed methods and systems with disclosures “to help you build your strategy for using SCA and TRA” (Rutherford) to ultimately teach, suggest and disclose all of the limitations of claim 24.
Response to Arguments
As to the 35 U.S.C. 101 Rejections, and in response to Applicant’s general assertions on pages 12-16 of the Amendment under the header “II. Claims 5-10, 13, and 21-33 Are Patent-Eligible Under 35 U.S.C. § 101” that the rejection under 35 U.S.C. 101 of should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For instance, exemplary claim 5 recites a method for predicting successful transaction risk analysis exemptions to strong authentication requirements (see, e.g., Apps.’ Spec., para. [0008]), which is considered a judicial exception because it falls under the category of certain methods of organizing human activity, such as: “selecting…a first payment transaction associated with a first user to be in a predetermined sample volume of payment transactions for training a machine learning model to predict successful exemptions from an authentication requirement; submitting…the first payment transaction for processing by a particular payment issuer, the first payment transaction being transmitted in a payment transaction processing request data structure comprising a byte field that includes a plurality of subfields, a respective one of the subfields comprising a defined tag, length, and value, the first payment transaction being submitted with a request for an exemption from the authentication requirement in response to the first payment transaction being selected to be in the predetermined sample volume, the request for the exemption being indicated as a particular tag, a particular length, and a particular value in a particular one of the subfields of the payment transaction processing request data structure; determining…whether the first payment transaction was successfully processed, wherein a denial of the request for the exemption causes a delay in processing the first payment transaction or a denial of the first payment transaction; training…the machine learning model for predicting the successful exemptions from the authentication requirement for the particular payment issuer based at least in part on whether the first payment transaction was successfully processed, at least one characteristic of the first payment transaction, and at least one characteristic of the first user; and submitting…a second payment transaction associated with a second user for processing with the particular payment issuer, the second payment transaction being submitted using the payment transaction processing request data structure including the particular tag, the particular length, and the particular value that indicates the request for the exemption or excluding the particular tag value, based at least in part on a likelihood of success for the exemption predicted by the machine learning model compared to a predicted maximum threshold that is generated by the machine learning model as a predicted version of an undocumented maximum value enforced by the particular payment issuer, with at least one characteristic of the second payment transaction and at least one characteristic of the second user being inputs to the machine learning model, the machine learning model determining the likelihood of success for the exemption based at least in part on whether the first payment transaction was successfully processed, the at least one characteristic of the first payment transaction as compared to at least one characteristic of the second payment transaction, and the at least one characteristic of the first user as compared to the at least one characteristic of the second user”, which also are commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of a human being training a machine learning model to predict successful exemptions from an authentication requirement based on data involving a first payment transaction and determining whether to include a request for those exemptions from the authentication requirement for a second payment transaction. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claims 5, 26 & 31 recite an abstract idea, contrary to Applicants’ arguments on pages 12-16 of the Amendment that claims 5-10 and 13 fail to recite a judicial exception, because they do.
The Examiner also respectfully disagrees with Applicants’ arguments on pages 17-19 of the Amendment that even assuming arguendo that the claims are directed to an abstract idea or recite a judicial exception, they still integrate that judicial exception or abstract idea into a practical application under the second prong of the Step 2A analysis. Applicants’ arguments are inaccurate because as can be seen by the 35 U.S.C. 101 rejection above, the additional elements of the one or more computing devices (claim 5), the system (claim 26), the at least one computing device (claims 26 & 31), and the non-transitory computer-readable medium (claim 31) are all clearly and undeniably generic computing components. Hence, once all these generic computing components listed above are stripped away, the only limitations that remain are merely person-operable steps that can be executed by one or more human beings. In other words, the recited steps in the claims can undoubtedly be performed by a human being (or human beings) with pen and paper or in their minds, or by interacting with each other, especially when one or more human being(s) (in claim 5) perform the steps of: selecting a first payment transaction associated with a first user to be in a predetermined sample volume of payment transactions for training a machine learning model to predict successful exemptions from an authentication requirement (e.g., the human act of selecting data from other data to train an algorithm); submitting the first payment transaction for processing by a particular payment issuer, the first payment transaction being transmitted in a payment transaction processing request data structure comprising a byte field that includes a plurality of subfields, a respective one of the subfields comprising a defined tag, length, and value, the first payment transaction being submitted with a request for an exemption from the authentication requirement in response to the first payment transaction being selected to be in the predetermined sample volume, the request for the exemption being indicated as a particular tag, a particular length, and a particular value in a particular one of the subfields of the payment transaction processing request data structure (e.g., a human being cashier/teller/agent/user/customer submitting a first payment transaction associated with a first user for processing by a particular payment issuer, who can be another human being, and the human action of associating data with a tag in a data structure, and any data structure e.g. even a paper hard-copy report with tabs can be divided into subfields); determining whether the first payment transaction was successfully processed, wherein a denial of the request for the exemption causes a delay in processing the first payment transaction or a denial of the first payment transaction (e.g., easily a human determination by a human operation, human verification or human observation via mental and/or hand-written calculations); training the machine learning model for predicting the successful exemptions from the authentication requirement for the particular payment issuer based at least in part on whether the first payment transaction was successfully processed, at least one characteristic of the first payment transaction, and at least one characteristic of the first user (e.g., a human being training a machine learning model or inputting training data into a machine learning model); and submitting a second payment transaction associated with a second user, the second payment transaction being submitted using the payment transaction processing request data structure including the particular tag, the particular length, and the particular value that indicates the request for the exemption or excluding the particular tag value, based at least in part on a likelihood of success for the exemption predicted by the machine learning model compared to a predicted maximum threshold that is generated by the machine learning model as a predicted version of an undocumented maximum value enforced by the particular payment issuer, with at least one characteristic of the second payment transaction and at least one characteristic of the second user being inputs to the machine learning model, the machine learning model determining the likelihood of success for the exemption based at least in part on whether the first payment transaction was successfully processed, the at least one characteristic of the first payment transaction as compared to at least one characteristic of the second payment transaction, and the at least one characteristic of the first user as compared to the at least one characteristic of the second user (e.g., determining, via human analysis/observation/mental-calculations, and also applying the machine learning model to e.g. compare data against thresholds, which is also another human-based operation or task). See, e.g., Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind.”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of “computer” or “computer readable medium” does not make a claim otherwise directed to process that “can be performed in the human mind, or by a human using a pen and paper” patent eligible). Thus, contrary to Applicants’ arguments, the claims of the present application merely perform operations that can be executed by a human being, or human beings, with pen and paper, interacting with one another, or in their mind(s) and further with the aid of generic computing components (such as a one or more computing devices). Consequently, the present claims clearly and undeniably fall under the judicial exception of certain “methods of organizing human activity”, as further discussed and detailed above.  
Furthermore, the arguments on pages 20-21 of the Amendment that allege improvements to the functioning of computer systems or an inventive concept are provided here are misplaced because paragraph [0011] of Applicants’ Specification merely describes improvements, via TRA exemptions, to the SCA process, which is merely an improvement to an abstract business practice or human activity conducted before enacting financial transactions. The training of a machine learning model is also a human activity or operation because it merely describes a human agent inputting training data into a mathematical or software-based model to perform calculations. Hence, any listed benefits are only advantages in furtherance of the abstract idea or judicial exception of human activity business practices, not any improvements to technology.
Overall, the present claims are instead directed to implementing the abstract idea of methods of organizing human activity using generic computing components and also do not cover technical improvements to a specific technical field or provide an inventive concept. As demonstrated and discussed immediately above, the additional elements (e.g., generic computing components of one or more computing devices) or ordered combination of the additional elements (which are not arranged in any unique way in that the placement of the generic computing components is completely arbitrary) amount to nothing more than well-understood, routine and conventional limitations in the field of using machine learning to predict and determine when to request exemptions to the authentication requirement…an improvement over conventional methods of payment processing. Thus, all the present claim limitations are all clearly directed to a business solution (being able to more accurately and efficiently predict and determine when to request exemptions to authentication requirements for payment processing) to a business problem (the inaccuracies and inefficiencies in predicting and determining when to request exemptions to authentication requirements for payment processing) in a business field (requesting exemptions to authentication requirements for payment processing), not a technological solution to a technological or technology-based problem, such as manipulating the bits and bytes behind graphic user interface (GUI) icons, improving specific cryptographic communication processes, or optimizing the monitoring of network traffic flow (all discussed as examples in the 2019 PEG). The present claims also do not fit into any of the specifically delineated examples of the judicial exception being integrated into practical applications listed in the above 35 U.S.C. 101 rejection. 
For these reasons and those stated in the rejection above, the rejection of pending claims 5-10, 13 & 21-33 under 35 U.S.C. 101 is maintained by the Examiner.
As to the 35 U.S.C. 103 Rejections, and in response to Applicants’ arguments on pages 21-28 of the Amendment, Examiner acknowledges that the arguments and claim amendments (that necessitated further search and analysis) have been considered, but are rendered moot in light of the new grounds of rejection, which cite the new prior art references of Elliot et al., WO 0031933 A1 (“Elliot”) further in view of Isola et al., U.S. Pat. Pub. 2019/0036879 A1 (“Isola”), which when combined with the rest of the above-cited prior art references, discloses all the limitations of all the pending claims under the broadest reasonable interpretation (“BRI”) – as set forth in detail previously.
Thus, claims 5-10, 13 & 21-33 stand rejected under the new rejections made under 35 U.S.C.103, as discussed and detailed above. 
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Hart, U.S. Pat. 10,672,005 B1 – for disclosing similar subject matter to the present claims e.g., “a fraud [detection] platform…that updates a machine learning fraud model based on third party transaction information” (Col. 3:14-17).
                                                           Conclusion
Applicants’ claim amendments necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this Final Office Action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Office Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Office Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The examiner can normally be reached on M-F 8am-6pm EST. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 



/T.T.H./Examiner, Art Unit 3695
June 4, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        6/8/2022